UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                                     June 21, 2021
 La Pecora Bianca Holdings, LLC, et al.


                                 Plaintiffs,                     1:19-cv-09655-ALC-SDA
                           v.                                    ORDER
 Empowered Hospitality, LLC, et al.

                                 Defendant.

ANDREW L. CARTER, JR., United States District Judge:

         It having been reported to the Court that this case has been or will be settled, it is hereby

ORDERED that the above-captioned action is discontinued without costs and without prejudice

to restoring the action to this Court’s calendar, if the application to restore the action is made

within 30 (thirty) days.

SO ORDERED.

Dated:      June 21, 2021 New
            York, New York



                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge
